DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, with claims 1-11, in the reply filed on 07/25/2022 is acknowledged.  Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2011/0101942 A1; hereinafter “Yamazaki”).
Regarding Claim 1, Yamazaki teaches a voltage regulator comprising: an input node to receive an input voltage (one of the source and the drain of the transistor 101 having S1 as a first input voltage signal); an output node (the other of the source and the drain of the transistor 101 at N111); and a voltage regulator circuit to receive the input voltage at the input node and generate a regulated output voltage (S3 as an output voltage signal) at the output node, wherein the voltage regulator circuit includes a thin-film transistor (TFT) (101 being a thin film transistor TFT) (figs. 1-2, 5A-5B, and paragraphs 47-71, 137-142).
Regarding Claim 2, Yamazaki teaches wherein the TFT includes a channel layer having a base material (oxide semiconductor) and a dopant (argon), and wherein the dopant includes nitrogen, argon, fluorine, chlorine, or xenon (paragraphs 162-164).
Regarding Claim 3, Yamazaki teaches wherein the base material includes a semiconductor (paragraph 164).
Regarding Claim 7, Yamazaki teaches wherein the voltage regulator circuit is to provide the regulated output voltage to a load that is coupled to the output node and is disposed on a same integrated circuit die as the voltage regulator circuit (figs. 24A-25B and paragraph 558-571).
Regarding Claim 9, Yamazaki teaches wherein the voltage regulator is a single-stage voltage regulator (fig. 2.  For example, S3 change from 151 to 152 as a single stage).
Regarding Claim 10, Yamazaki teaches wherein the voltage regulator circuit is a linear voltage regulator circuit (fig. 2.  For example, S3 changing linearly in 151).
Regarding Claim 11, Yamazaki teaches wherein the voltage regulator circuit is a switching voltage regulator circuit (fig. 2.  For example, S3 from 151 to 152 is switching from V1 to V2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
Regarding Claim 4, teaching of Yamazaki has been discussed above except a dopant concentration in the channel layer being 1E16 to 1E19 atoms per cubic centimeter.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust the doping concentration of the dopant in a desired range, including the claimed range of 1E16 to 1E19  atoms per cubic centimeter, in order to obtain the channel layer of the transistor having the desired/optimal electrical characteristics.  It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Yamazaki teaches wherein the TFT includes a gate oxide layer (402) (paragraphs 192-195).  While Yamazaki does not explicitly disclose a thickness of the gate oxide layer being 5-20 nanometers, it would have been obvious to one of ordinary skill in the art to adjust the gate oxide thickness, including the claimed gate oxide thickness range of 5-30 nanometers, in order to provide the gate oxide layer with predictable characteristics.  It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 6, Yamazaki teaches wherein the gate oxide layer includes: silicon and nitrogen; hafnium and oxygen; aluminum and oxygen; silicon and oxygen; aluminum and nitrogen; silicon, oxygen, and nitrogen; yttrium and oxygen; tantalum and oxygen; or titanium and oxygen (paragraphs 193-194).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Yoshida et al. (US 2018/0047756 A1; hereinafter “Yoshida”).
Regarding Claim 8, teaching of Yamazaki has been discussed above except that the TFT is over a front-end transistor and one or more interconnect layers of an integrated circuit die.  Yoshida teaches an Integrated circuit (IC) having a front-end-of-line (FEOL) portion and a back-end-of-line (BEOL) over the FEOL, wherein the FEOL include devices such as transistors and additional devices such as thin film transistors TFT formed in metal interconnect layers during BEOL (fig. 1 and paragraphs 1-3 and 13-15) not limiting the formation of additional devices such as the TFT only during FEOL.  Therefore, it would have been obvious to one of ordinary skill in the art to combine Yamazaki teaching the voltage regulator including the TFT with Yoshida teaching the formation of the TFT during the BEOL formed over the FEOL as a matter of design choice where the voltage regulator including the TFT is formed between the FEOL and the BEOL. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829